Citation Nr: 1520907	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-09 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for a back disability and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1974 rating decision, the RO denied service connection for residuals of a back injury; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence received since the unappealed January 1974 rating decision which denied the claim of service connection for residuals of a back injury relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a back disability.  


CONCLUSIONS OF LAW

1.  A January 1974 RO decision that denied service connection for residuals of a back injury is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

2.  The evidence added to the record since the January 1974 rating decision is new and material; the claim of service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen the matter of entitlement to service connection for a back disability.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Service connection for residuals of a back injury was initially denied by a January 1974 rating decision, which noted that the VA examination found the x-ray and orthopedic findings and tests to be within normal limits.  There was no appeal filed for the decision, nor was any new and material evidence received within the appeal period, and the decision became final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received private treatment records and a new VA examination, indicating that the Veteran has a current back disability.  The January 2011 VA examination contained a diagnosis of mild lumbosacral strain, while the private treatment records included an April 2010 letter noting that the Veteran's current diagnosis is cervical thoracic lumbar spine sprain with radiculitis and myositis.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).
On review, the Board finds that it has received new and material evidence.  The record now contains evidence of a current diagnosis of a back disability, which relates to the unestablished facts necessary to substantiate the claim at issue and raises a reasonable possibility of establishing the claim.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The January 2011 VA examination report noted the Veteran's statement that he has experienced back pain off and on since a fall from steps during boot camp in 1972.  The examiner's opinion noted that the Veteran suffered a spinal strain during service, but that there were no residuals at separation, and concluded that the Veteran's current lumbosacral strain is less likely than not a result of spinal strain during service.  This opinion is inadequate as it did not consider the Veteran's report of intermittent back pain since 1972.  Moreover, the examiner has not explained why the finding that there were no residuals of his back injury upon separation supports the conclusion that the Veteran's current lumbosacral strain is less likely than not a result of the spinal strain during service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

The Veteran is seeking service connection for bilateral knee disability secondary to his back disability.  As the disposition of the claim of service connection for a back disability will also impact the disposition of the knee claim, the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the claim of service connection for a bilateral knee condition, to include as secondary to his back disability, must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate medical professional who has not given an opinion on this matter before.  The clinician is to give an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability is caused by or related to his in-service back injury.  The clinician must discuss the Veteran's competent assertion that he has experienced intermittent back pain since an in-service back injury.  A complete rationale is required, which must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

2.  Once completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


